DETAILED ACTION
This action is in response to the filing on January 25, 2021.  Claims 1, 3-13, and 15-20 are pending and have been considered below.  The applicant has canceled claims 2 and 14.

Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… obtaining a completion element (CE) corresponding to a read command from a completion queue (CQ), wherein the read command is issued to request a storage device to read a user data transaction from a source address, and the CE is written into the CQ by the storage device and comprises an execution result of the read command… [and] …if so, reallocating a physical address for the user data transaction corresponding to the unsecure value in the CE…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 9 and 17 recite similar limitations.  Therefore, claims 9 and 17 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
[UnknownXmlElement][UnknownXmlElement]0.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114